C. D. San Juan. Portar armas.
(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Por CUANTO, en el presente caso la evidencia fué contradictoria, pues mientras la del Fiscal tiende a probar que para llegar el acusado desde la finca donde es mayordomo al Cuartel de la Policía de Loíza, donde se le ocupó un revólver que portaba ilegalmente, el acusado pasó por una vía pública denominada Calle San Patricio, la de este último tiende a demostrar que de la finca pasó al Cuartel de la Po-licía, que según él se halla dentro de los terrenos de la misma, no teniendo por consiguiente que transitar por ninguna vía pública;
Por cuanto, aparte de que el acusado en forma alguna tendría derecho a portar dicha arma dentro del Cuartel, el conflicto de la evidencia fué resuelto en su contra y no se ha demostrado que la corte sentenciadora al así hacerlo incurriera en error manifiesto,
Por tanto, se desestima el recurso y se confirma la sentencia ape-lada que dictó la Corte de Distrito de San Juan en 4 de marzo de 1942.